           Case 2:18-cv-00615-PLD Document 138 Filed 12/14/20 Page 1 of 10




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    STEWART ABRAMSON and JAMES                      )
    EVERETT SHELTON, individually and on            )
    behalf of a class of all persons and entities   )
    similarly situated,                             )
                                                    )
                   Plaintiffs,                      )          Civil Action No. 18-615
                                                    )
           vs.                                      )
                                                    )
    AGENTRA, LLC, ANGELIC MARKETING                 )
    GROUP L.L.C., and MATTHEW JONES,                )
                                                    )
                   Defendants.                      )

                                     MEMORANDUM OPINION

          In this class action lawsuit, Plaintiffs Stewart Abramson and James Everett Shelton

(“Plaintiffs”) allege that Defendants Agentra, LLC (“Agentra”), Angelic Marketing Group LLC,

and Matthew Jones violated the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227

et seq., by making pre-recorded telemarketing calls to cellular telephone numbers for the purpose

of advertising Agentra’s goods and services. 1 Since January 2019, Monica Abboud (“Abboud”)

has been litigating a separate class action lawsuit against Agentra in the Northern District of Texas.

(Abboud v. Agentra, LLC, 3:19-cv-00120-X (N.D. Tex.) (“Abboud case”)). While Plaintiffs’

allegations are limited to unsolicited calls with pre-recorded messages, Abboud alleges receipt of

both calls and texts from Agentra in her lawsuit. (ECF No. 128-1 (Complaint in the Abboud case).)




1
  Although the initial complaint was filed in May 2018, the operative pleading in this lawsuit is
the Second Amended Complaint which was filed in April 2019. (ECF No. 56.) In June 2019,
Plaintiffs voluntarily discontinued their claims against Defendants Karen Marie Edwards and
Theresa Jones. (ECF No. 75.) While defendants Angelic Marketing Group LLC and Matthew
Jones were originally represented by counsel, their counsel ultimately withdrew. (ECF No. 84.)
Since then, they have not participated in this lawsuit. Plaintiffs have not requested the entry of a
default against them.
         Case 2:18-cv-00615-PLD Document 138 Filed 12/14/20 Page 2 of 10




         Abboud has now moved to intervene in this lawsuit. (ECF No. 128.) Plaintiffs and Agentra

oppose her intervention. (ECF Nos. 135, 136, 137.) For the reasons below, Abboud’s motion will

be granted.

    I.   Background 2

         In January 2020, Agentra’s counsel informed Abboud’s counsel of Plaintiffs’ lawsuit.3

(Peluso Decl. at ¶ 3.) Shortly thereafter, Abboud’s counsel made multiple attempts to communicate

with Plaintiffs’ counsel to discuss any potential overlap between their cases, but all such efforts

were unsuccessful. (Id. ¶ 4.) Later in the month, Abboud and Agentra participated in a mediation

with Bruce Friedman (“Friedman”). (Id. ¶ 5.) At that time, Abboud became aware that Friedman

had previously conducted a mediation with Plaintiffs and Agentra but no settlement was reached.

(Id. ¶ 6.) Prior to the Abboud mediation, Abboud’s counsel expressed his concern to Friedman

that, given Agentra’s late disclosure of its negotiations with Plaintiffs’ counsel in this lawsuit,

Agentra may be attempting an impermissible reverse auction. 4 (Id. ¶ 7.) During the mediation,

Agentra produced certain financial documents which Abboud and her counsel deemed insufficient

to make a fair evaluation of Agentra’s financial position. (Id. ¶ 8.) Ultimately, the mediation

between Abboud and Agentra was unsuccessful, and no settlement was reached. (Id. ¶ 9.)




2
  In support of her motion, Abboud has submitted the declaration of her counsel Patrick H. Peluso.
(ECF No. 128-2 (“Peluso Decl.”). In response, Agentra has provided the declaration of Bruce
Friedman who mediated settlement negotiations in both the Abboud case and this lawsuit. (ECF
No. 136-1 (“Friedman Decl.”).) Similarly, Plaintiffs have appended the declaration of their counsel
Anthony Paronich to their response. (ECF No. 137-1 (“Paronich Decl.”).) For the most part,
Plaintiffs and Agentra do not dispute the facts set out in the Peluso Declaration.
3
  Although, Abboud and her counsel claim that this was the first time that they became aware of
this lawsuit (Peluso Decl. at ¶ 3), Plaintiffs’ counsel represents that Abboud’s counsel had
previously contacted him and his co-counsel regarding Abboud’s claim in November 2018.
(Paronich Decl. ¶ 3.)
4
  See In re Cmty. Bank of N. Va., 418 F.3d 277, 308 (3d Cir. 2005) (quoting Reynolds v. Beneficial
Nat’l Bank, 288 F.3d 277, 282–83 (7th Cir. 2002)).
                                                2
         Case 2:18-cv-00615-PLD Document 138 Filed 12/14/20 Page 3 of 10




        In March 2020, Abboud filed a motion to certify two classes in her lawsuit: a “text class”

of consumers who received texts from Agentra’s internal “CRM” system, and an “agent class” of

consumers who were called by the same two agents that called her—Health Care Enrollment

Center (“HCEC”) and Life and Health Insurance Services (“LHIS”). (ECF No. 128-3 (Motion for

Class Certification in the Abboud case) at 7–8.) HCEC is associated with Jake Gabbard, and LHIS

is a company run by Jason Espinoza. (Id. at 4.)

        A month after Abboud filed her motion for class certification, Plaintiffs and Agentra

informed the Court that they had reached a class action settlement agreement. (ECF No. 110.) For

the next several months, however, the parties disputed whether they had entered into a final

enforceable agreement. (ECF Nos. 115, 116, 117). The Court resolved that dispute in Plaintiffs’

favor on August 20, 2020. (ECF No. 119.) That same day, Plaintiffs moved for preliminary

approval of the agreed upon settlement (“Settlement”). (ECF No. 120.) Their motion indicated that

the Settlement would create a fund of $275,000, and sought provisional certification of the

following settlement class:

        Plaintiffs and all persons contacted by Alexander Glynn, Ann Fils, Charles Donisi,
        Jacon Mcleod, Jake Gabbard, Jason Espinoza, Kristina Calo, Scott Shapiro, Steve
        Guerrero, Witfield Jean-Baptiste, or Theresa Jones (or on behalf of any individual
        Agent, whether by a downline sub-agent, vendor, or other third party) regarding the
        sale of a product offered by Agentra at any time between May 8, 2014 to February
        1, 2020 that were contacted on a cellular telephone or while they were on the
        National Do Not Call Registry for at least 30 days.

(Id. at 3.)

        In an order dated September 4, 2020, the Court preliminarily approved the Settlement and

Plaintiffs’ proposed settlement class (“Settlement Class”). (ECF No. 121.) Ten days later, the

District Court for the Northern District of Texas certified Abboud’s “text” and “agent” classes.

(ECF No. 128-4 (Class Certification Order in the Abboud case) at 10.) On October 6, 2020, this



                                                  3
         Case 2:18-cv-00615-PLD Document 138 Filed 12/14/20 Page 4 of 10




Court extended the class notice deadline to October 26, 2020, and the opt-out, objection, and claim

submission deadline to December 24, 2020. (ECF No. 125.)

        Abboud filed the instant motion two days after the class notice deadline. She seeks to

intervene either as of right under Rule 24(a) of the Federal Rules of Civil Procedure or

alternatively, for permissive intervention under Rule 24(b). Fed. R. Civ. P. 24. Additionally,

Abboud requests the Court to modify the protective order between Plaintiffs and Agentra (ECF

No. 42) and designate her as a “qualified person” under the terms of that order (id. ¶ 6) so that she

may evaluate the fairness of the Settlement.

 II.    Standard of Review

        Under Federal Rule of Civil Procedure 24, a court must permit any party to intervene as a

matter of right who “claims an interest relating to the property or transaction that is the subject of

the action, and is so situated that disposing of the action may as a practical matter impair or impede

the movant’s ability to protect its interest, unless existing parties adequately represent that

interest.” Fed. R. Civ. P. 24(a)(2). For intervention under Rule 24(a) to be proper, the moving party

must satisfy four elements: (1) timely application; (2) sufficient interest in the litigation; (3) threat

that the interest will be impaired or affected by the disposition of the case; and (4) inadequate

representation of the prospective intervenor’s interest by existing parties. Commonwealth of

Pennsylvania v. President United States of Am., 888 F.3d 52, 57 (3d Cir. 2018).

        Alternatively, a party may request permissive intervention if it “has a claim or defense that

shares with the main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B). The

same timeliness inquiry that applies to Rule 24(a) applications applies equally to applications

under Rule 24(b), Wallach v. Eaton Corporation, 837 F.3d 356, 371 (3d Cir. 2016), but “courts

have broader discretion in making a determination about whether permissive intervention is



                                                   4
        Case 2:18-cv-00615-PLD Document 138 Filed 12/14/20 Page 5 of 10




appropriate as opposed to intervention as of right.” United States v. Territory of Virgin Islands,

748 F.3d 514, 524 (3d Cir. 2014). In exercising that discretion, courts “must consider whether the

intervention will unduly delay or prejudice the adjudication of the original parties’ rights.” Fed. R.

Civ. P. 24(b)(3).

III.   Discussion

       There is no question that the preliminarily approved Settlement Class would subsume the

“agent class” which has been certified in the Abboud case. Additionally, because it is not limited

to unsolicited calls with pre-recorded messages, Abboud contends that the Settlement reached in

this lawsuit extends well beyond the nature of the calls alleged by Plaintiffs in this case. She

suspects that value of the settlement is insufficient to redress the injuries suffered by the

consumers—including herself and her impacted class—now encompassed in the Settlement Class.

Therefore, she seeks to intervene and to modify the protective order in this lawsuit so that she may

evaluate any financial documents supporting the Settlement.

       As previously referenced, Abboud must establish four factors in order to intervene in this

lawsuit as a matter of right. With respect to the second and third elements, i.e., sufficient interest

in the litigation and the threat that this interest will be impaired or affected by the disposition of

the case, the Third Circuit has explained that in the class action context, these two elements of this

“inquiry are satisfied by the very nature of Rule 23 representative litigation.” In re Cmty. Bank of

N. Va., 418 F.3d 277, 314 (3d Cir. 2005). Accordingly, the Court’s analysis focuses on the first

and fourth elements.




                                                  5
        Case 2:18-cv-00615-PLD Document 138 Filed 12/14/20 Page 6 of 10




           A. Timeliness of Abboud’s Application

       The Third Circuit has instructed district courts making a Rule 24 timeliness inquiry to

consider “the totality of the circumstances arising from three factors: ‘(1) the stage of the

proceeding; (2) the prejudice that delay may cause the parties; and (3) the reason for the delay.’”

Wallach, 837 F.3d at 371 (quoting In re Cmty. Bank, 418 F.3d at 314). The Third Circuit has also

adopted “a presumption of timeliness for intervention motions filed by purported class members .

. . where the class has been certified and before the court-appointed opt-out deadline has passed .

. .” Id at 372 (citing In re Cmty. Bank, 418 F.3d at 314). However, that presumption “may be

rebutted by a contrary determination under the totality of the factors described above.” Id.

       Here, Abboud moved to intervene approximately two months before the deadline for her

to opt out or object to the Settlement. Therefore, the presumption of timeliness applies to her

application. Plaintiff and Agentra contend that the presumption is rebutted because Abboud should

have acted sooner—presumably as soon her counsel learned of this lawsuit. 5 But they fail to

explain why knowledge of this lawsuit’s existence should have prompted intervention. Indeed,

class actions are designed to avoid the need for class members to become parties.

       In any event, it is well established that “[t]o the extent the length of time an applicant waits

before applying for intervention is a factor in determining timeliness, it should be measured from

the point at which the applicant knew, or should have known, of the risk to its rights.” Wallach,

837 F.3d at 375–76 (quoting United States v. Alcan Aluminum, Inc., 25 F.3d 1174, 1183 (3d Cir.

1994)). The earliest Abboud could have appreciated such a risk is when this Court granted

preliminary approval to the Settlement and provisionally certified the Settlement Class that




5
 The parties dispute whether Abboud’s counsel learned of this lawsuit in January 2019 or
November 2018. (See supra n.4.)
                                                  6
        Case 2:18-cv-00615-PLD Document 138 Filed 12/14/20 Page 7 of 10




subsumed her “agent class.” She moved to intervene less than two months after that date. This is

not enough to rebut the presumption of timeliness with respect to her application.

       Plaintiff and Agentra also assert, without any elaboration, that they will suffer substantial

prejudice if Abboud intervenes and delays the proceedings. While the Court recognizes that “the

stage of the proceeding is inherently tied to the question of the prejudice the delay in intervention

may cause to the parties already involved,” Mountain Top Condo. Ass’n v. Dave Stabbert Master

Builder, Inc., 72 F.3d 361, 370 (3d Cir. 1995), the Third Circuit has cautioned courts “to maintain

‘a general reluctance to dispose of a motion to intervene as of right on untimeliness grounds

because the would-be intervenor actually may be seriously harmed if not allowed to intervene.”

Wallach, 837 F.3d at 371–72 (quoting Benjamin ex rel. Yock v. Dep’t of Pub. Welfare of Pa., 701

F.3d 938, 949 (3d Cir. 2012)). In light of this guidance, and mindful of its role “as a fiduciary for

absent class members,” In re Ins. Brokerage Antitrust Litig., 579 F.3d 241, 257 (3d Cir. 2009), the

Court finds that the totality of the timeliness factors weighs in favor of granting Abboud’s motion

to intervene and does not rebut the presumption of timeliness.

           B. Adequacy of representation

       The Third Circuit has explained that “an applicant’s interests are not adequately

represented if they diverge sufficiently from the interests of the existing party, such that ‘the

existing party cannot devote proper attention to the applicant’s interests.” Commonwealth, 888

F.3d at 60 (quoting United States v. Territory of the Virgin Islands, 748 F.3d 514, 520 (3d Cir.

2014)). “This burden is generally ‘treated as minimal’ and requires the applicant to show ‘that

representation of his interest “may be” inadequate.’” Id. (quoting Mountain Top, 72 F.3d at 368).

Notwithstanding that minimal burden, a rebuttable presumption of adequacy applies “[w]hen the




                                                 7
        Case 2:18-cv-00615-PLD Document 138 Filed 12/14/20 Page 8 of 10




party seeking intervention has the same ultimate objective as a party to the suit.” In re Cmty. Bank,

418 F.3d at 315 (quoting Virginia v. Westinghouse Elec. Corp., 542 F.2d 214 (4th Cir.1976)).

       Because this is a settlement-only class action, the Court did not undertake an independent

inquiry into the adequacy of the Plaintiffs and class counsel’s representation as part of the class

certification procedure. Fed. R. Civ. P. 23(a)(4). Therefore, with the filing of Abboud’s motion to

intervene, the Court was presented with the issue of class counsel’s adequacy of representation

and the specter of a reverse auction as matters of first impression.

       While there is no evidence of any collusive activity, Abboud suggests that the timing and

the breath of the Settlement Class may warrant further scrutiny. The parties informed the Court

that they had reached the Settlement, a month after Abboud had moved to certify her classes.

Abboud’s “agent class”—which has since been certified—is applicable to the companies of Jason

Espinoza and Jake Gabbard. Plaintiffs did not allege receipt of calls from these agents, yet both

have been included in the Settlement Class release. Additionally, the Settlement Class extends to

“all persons contacted” by such agents, even though Plaintiffs allegations are limited to calls with

pre-recorded messages. It appears therefore, that the Settlement Class extends to calls and texts as

alleged in the Abboud case.

       The Court hastens to add that it has no doubt that the Plaintiffs and Agentra negotiated in

good faith and at arm’s length. Having been apprised of the overlap between this lawsuit and the

Abboud case, however, the Court finds that Abboud has demonstrated that the representation of

her interests may be inadequate. Because Abboud’s application is timely and the representation of




                                                 8
          Case 2:18-cv-00615-PLD Document 138 Filed 12/14/20 Page 9 of 10




her interests may be inadequate, the Court concludes that she is entitled to intervene in this lawsuit

as of right. 6

             C. Modification of the protective order

        Abboud’s stated objective in seeking to intervene in this lawsuit is to evaluate the fairness

of the Settlement. She maintains that the financial documents which Agentra produced during their

mediation were insufficient for her to make a fair evaluation of Agentra’s financial position.

According to Abboud, if Plaintiffs’ counsel received the same documentation and nothing more,

then it is highly doubtful that this lawsuit was settled with sufficient financial information to

represent that the terms were fair, reasonable, and adequate. Therefore, Abboud wishes to review

any financial documents provided by Agentra that may have been used to support the Settlement,

as well as any confirmatory discovery that Plaintiffs’ counsel conducted before agreeing to settle.

In order to facilitate her review those documents, she requests the Court to modify the protective

order between Plaintiffs and Agentra (ECF No. 42) and designate her as a “qualified person” under

the terms of that order. (Id. ¶ 6.)

        The Third Circuit has explained that district courts have “discretion to employ the

procedures that it perceives will best permit it to evaluate the fairness of the settlement.” In re

Cmty. Bank, 418 F.3d at 316 (citations omitted). Given the circumstances of this lawsuit, the Court

finds that it is appropriate for Abboud’s counsel to review the financial documents relied upon by

Plaintiffs’ counsel in reaching the Settlement. Therefore, the protective order will be modified to

accommodate such a review.




6
 In light of this conclusion, the Court need not discuss Abboud’s alternative argument regarding
permissive intervention.
                                                  9
       Case 2:18-cv-00615-PLD Document 138 Filed 12/14/20 Page 10 of 10




IV.    Conclusion

       For these reasons, Abboud’s motion to intervene (ECF No. 128) will be granted. An

appropriate order follows.


                                        BY THE COURT:


                                        s/ Patricia L Dodge
                                        PATRICIA L. DODGE
                                        United States Magistrate Judge




                                           10
